DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on February 2, 2021 is acknowledged.  The traversal is on the ground(s) that the amended claim 15 now includes the missing structure cited in the restriction requirement.  This is found persuasive. However, the restriction is still valid in that the apparatus as claimed can perform another materially different method, specifically, the claimed apparatus can be used to perform an etching method.
The requirement is still deemed proper and is therefore made FINAL.
Regarding the arguments directed to claims 27 and 28, the Examiner agrees. Claims 27 and 28 have been rejoined with claims 1-14 and are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the inert fluid intake line or lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beele, US Patent 6,365,013 B1.
Beele teaches:
Regarding claim 1, a reactor assembly 15 configured for formation of coatings on surfaces of fluid-permeable substrates by chemical deposition, comprising: a reaction chamber 23 configured to receive, at least in part, a fluid-permeable substrate 1 with a target (surface to be coated); at least one reactive fluid intake line (pipe supplying gas 28) configured to mediate a flow of reactive fluid into the reaction chamber 23, and an inert fluid delivery arrangement (pipe connecting source 13 with substrate 1) with at least one enclosed section (inside of pipe from source 13 to valve 13a or pipe from 
The Examiner notes that the limitation “by chemical deposition” and the specific type of gas (“reactive gas”) supplied are an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Beele is capable of supplying a reactive gas to the chamber and depositing a layer “by chemical deposition”.
Regarding claim 2, the fluid-permeable substrate 1 is received into the reaction chamber in a manner that only the target surface of said substrate is exposed to the flow of reactive fluid. (Figure 1)  
Regarding claim 3, the enclosed section is arranged separate from the reaction chamber and wherein fluid flow between the enclosed section and the reaction chamber occurs solely via said fluid-permeable substrate. (Figure 1)

Regarding claim 5, the fluid-permeable substrate is received, at least in part, inside the enclosed section.  (Figure 1)
Regarding claim 6, the inert fluid delivery arrangement further comprises at least one inert fluid intake line.  (Figure 1)
Regarding claim 7, the enclosed section is provided essentially outside the reaction chamber. (Figure 1)
Regarding claim 9, the enclosed section is provided essentially inside the reaction chamber. (Figure 1) 
Regarding claim 10, the enclosed section is configured as a substrate holder for the fluid-permeable substrate. (Figure 1) 
Regarding claim 11, comprising at least one heating element 32 adjoining to the enclosed section and/or the inert fluid intake line or lines. (Figure 1)
Regarding claim 12, at least one inert fluid flow regulating device configured to alter the flow of inert fluid at predetermined points of time and to regulate the depth of penetration of reactive fluid into the fluid-permeable substrate at the target surface. (Figure 3) 
Regarding claim 13, Beele inherently comprises at least one reactive fluid flow regulating device configured to control the flow of reactive fluid in the at least one reactive fluid intake line.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beele, US Patent 6,365,013 B1.
Figure 1 shows that the enclosed section (pipe from valve 13a to substrate 1) is provided in a lid (upper portion of the chamber).
Alternately, if it held that the enclosed section of Beele is not in the lid then it would be obvious to move the enclosed section to the lid. It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move the enclosed section to the lid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716